Opinion by
Kephart, J.,
The appellee, many years ago, left open, on the east side of a ten-feet-wide alley, sufficient ground necessary for its own use as a market house property. It built its market house back from this alley and the street lines on Sixth street and Bingaman street. It placed stalls outside of its building, between the street and alley lines, and rented them during market days, having stall numbers on the outside walls of the building. The additional space along the alley was also necessary for the defendant to permit loading and unloading through the doors along the alley in order that the usual traffic might not be impeded. The court, determined that the building was set back from the original line of the alley that the appellee might facilitate the conduct of its own business in the alley, and the question whether a space left open on a private property bordering on a highway for the accommodation, not of the public, but of the owner, was thereby dedicated to public use was fully answered in the opinion of Judge Wagnee, which will be found in the report of this case.
It is not always the mere fact of user which controls the dedication. “It is essential, to maintain it, that the user or enjoyment should be adverse; that it was with claim of right, and uninterrupted and exclusive for the required length of time” : Dillon on Municipal Corporations, Section 500.
The decree of the court below is affirmed.